 Case: 5:20-cv-00093-DCR Doc #: 10 Filed: 03/18/20 Page: 1 of 2 - Page ID#: 197




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  SHANE SLONE,                                   )
                                                 )
         Plaintiff,                              )       Civil Action No. 5: 20-093-DCR
                                                 )
  V.                                             )
                                                 )
  CE RESOURCE, INC., et al.,                     )                   ORDER
                                                 )
         Defendants.                             )

                                     ***   ***   ***   ***

       Plaintiff Shane Slone filed several documents on March 17, 2020. The first is an

amended complaint. [Record No. 6] The second is a motion to either strike this pleading or

seal it. [Record No. 7] The plaintiff states that the amended complaint [Record No. 6] was a

draft and contained information that warranted sealing in the initial complaint. He indicates

that he instead intended to file this document as an amended redacted complaint to correct

errors referencing certain exhibits attached to the initial sealed complaint. Why he intended to

file this document as an amended redacted complaint when a replacement to the sealed initial

complaint would logically also contain the information that warranted sealing is not explained.

Still, the Court acknowledges that the filing contains mistakes and will strike the pleading

according to the plaintiff’s requests.

       Slone has also filed a different motion. [Record No. 8] This motion asks the Court for

leave to file another amended complaint because the initial complaint contained the errors and

(presumably) because the pleading filed in Record No. 6, which also contains errors, counts as

his one amendment as a matter of course under Federal Rule of Civil Procedure 15(a)(1). [Id.]

                                             -1-
 Case: 5:20-cv-00093-DCR Doc #: 10 Filed: 03/18/20 Page: 2 of 2 - Page ID#: 198




Further, he requests leave to seal this unredacted document. [Id.] He has filed an unredacted

second amended complaint that has been provisionally sealed. [Record No. 9]

       The Court will grant leave to file this second amended complaint under Rule 15(a)(2).

And because the second amended complaint contains the same information that warranted

sealing the initial complaint [Record No. 1], the Court will grant leave to seal the new pleading.

Being sufficiently advised, it is hereby

       ORDERED as follows:

       1.      Plaintiff Shane Slone’s motion to strike, or in the alternative, motion to seal

[Record No. 7], the amended complaint is GRANTED, in part.

       2.      The Clerk of Court is DIRECTED to strike the amended complaint [Record

No. 6] from the record.

       3.      Slone’s motion for leave to file an amended complaint under seal [Record No.

8] is GRANTED.

       4.      The Clerk of Court is DIRECTED to maintain the concurrently filed second

amended complaint [Record No. 9] UNDER SEAL. This pleading will serve as the operative

complaint in this matter.

       Dated: March 18, 2020.




                                              -2-
